PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                    ________

                                        No 10-3337
                                        _________

                            UNITED STATES OF AMERICA

                                             v.

                                  NELSON LUIS DIAZ,
                                               Appellant
                                      ________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 1-07-cr-00147-001)
                      District Judge: Honorable John E. Jones, III
                                         _______

                                  Argued March 22, 2011

              Before: SLOVITER, FUENTES, and SMITH, Circuit Judges

                             ORDER AMENDING OPINION

     IT IS ORDERED that the slip opinion in the above case, filed May 5, 2011 be
amended as follows:

       Page 3, first full paragraph, line 10, “360 years to life” should be deleted and
replaced by “360 months to life.”

                                           By the Court
                                            /s/ Dolores K. Sloviter
                                            Circuit Judge
Dated: May 6, 2011
trg/cc:     Michael A. Consiglio, Esq.
            Ronald A. Krauss, Esq.